DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 64-80 are pending in this application and were examined on their merits.  

Specification

The disclosure is objected to because of the following informalities:  The Cross-Reference to Related Applications should be undated to reference Application No. 14/214,784, issued as US 9,556,462 and Application No. 15/385,257, abandoned.  
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered.

Claim Objections

Claim 64 is objected to because of the following informalities:  The word “and” should be inserted between “gas” and “a” in Line 2 of Claim 64.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64-80 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 The claim encompasses culturing in growth medium comprising a carbon-containing gas and a bacterial cell that can grow in the presence of the carbon-containing gas, wherein the bacterial cell is of the genus Cupriavidus or of the genus Rhodococcus, wherein said carbon-containing gas is CO2, wherein said bacterial cell chemoautotrophically converts the CO2 into amino acid products, wherein said bacterial cell does not form poly-β-hydroxybutyrate (PHB) under chemoautotrophic growth conditions, and wherein said bacterial cell secretes said amino acids products into the growth medium; and separating the secreted amino acid products from the growth medium.  Therefore, the claim requires a bacterial cell that is described by its functional properties, that is, the chemoautotrophic conversion of CO2 into amino acid products wherein PHB is not produced.

 The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. 
 (1) Level of skill and knowledge in the art: 
The level of skill in the art and knowledge in the art is such that one would not be able to follow the detailed steps of the claimed method, as those of ordinary skill would not be able to identify bacteria that fall within the claimed scope of the method, beyond Cupriavidus necator DSM 541 and C. necator/H. eutrophus H16.  However, the disclosure does not guide or allow one to visualize or recognize the structure of any other species of Cupriavidus or Rhodococcus required to practice the claimed invention. 
The level of skill and knowledge in the art is that there are no other known species of Cupriavidus or Rhodococcus beyond Cupriavidus necator DSM 541 and C. necator/H. eutrophus H16 which have the claimed function or any known correlation between a structure component required by a bacterial cell and the ability to function as claimed.
(2) Partial structure:
The Specification does not describe partially or otherwise, the particular genes required for a bacteria of Cupriavidus or Rhodococcus required to grow in the presence of the carbon-containing gas, wherein the bacterial cell is of the genus Cupriavidus or of the genus Rhodococcus, wherein said carbon-containing gas is CO2, wherein said bacterial cell chemoautotrophically converts the CO2 into amino acid products, wherein said bacterial cell does not form poly-β-hydroxybutyrate (PHB) under chemoautotrophic growth conditions, and wherein said bacterial cell secretes said amino acids products into the growth medium.  Further, the disclosures does not describe any structural features that would identify bacteria within the genus of Cupriavidus or Rhodococcus that function as required by the claims.
(3) Physical and/or chemical properties:
The disclosure does not describe any correlation between any amino acid sequences found or provided to any other bacteria of the genus Cupriavidus or Rhodococcus which have the claimed function.  Further, the disclosure does not describe any physical or chemical properties that would guide the skilled artisan to be able to select other bacteria with the genus of Cupriavidus or Rhodococcus that function as required by the claims.

(4) Functional characteristics:
The Specification describes a method of culturing a bacterial cell of the genus Cupriavidus or Rhodococcus in the presence of the carbon-containing gas, wherein the bacterial cell is of the genus Cupriavidus or of the genus Rhodococcus, wherein said carbon-containing gas is CO2, wherein said bacterial cell chemoautotrophically converts the CO2 into amino acid products, wherein said bacterial cell does not form poly-β-hydroxybutyrate (PHB) under chemoautotrophic growth conditions, and wherein said bacterial cell secretes said amino acids products into the growth medium.  However, the Specification does not provide any information what structural features (genes, amino acid sequences) would be associated with the claimed function of producing amino acids in the presence of CO2.
(5) Method of making the claimed invention:
The Specification describes a method of culturing a bacterial cell of the genus Cupriavidus or Rhodococcus in the presence of the carbon-containing gas, wherein the bacterial cell is of the genus Cupriavidus or of the genus Rhodococcus, wherein said carbon-containing gas is CO2, wherein said bacterial cell chemoautotrophically converts the CO2 into amino acid products, wherein said bacterial cell does not form poly-β-hydroxybutyrate (PHB) and wherein said bacterial cell secretes said amino acids products into the growth medium.  However, the Specification does not provide any information what structural features (genes, amino acid sequences) would be associated with the claimed function of producing amino acids in the presence of CO2 without a corresponding production of PHB.  Thus, the Specification does not disclose a correlation between the claimed function and the structure of the bacteria of the genus Cupriavidus or the genus Rhodococcus.  
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad genus.  Claim 64 is broadly generic to all bacterial cells of the genus Cupriavidus or Rhodococcus encompassed by the claims.  The possible variations are enormous in terms of species, variants thereof and recombinant bacteria wherein only a single variant that has the claimed functions is known.  Since the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163.  Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of any bacteria beyond that disclosed in the examples in the specification and the claims, Cupriavidus necator DSM 541 and C. necator/H. eutrophus H16 described in the prior art.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus since the specification does not provide any other examples of bacteria having the claimed properties with a correlated structure and function.  

The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.") 
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  Claims 65-80 are rejected as being dependent upon rejected Claim 64.

Claims 64-80 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 64 requires that the bacterial cell is of the genus Rhodococcus and does not form PHB under chemoautotrophic growth conditions.  

The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

1) the quantity of experimentation necessary:
The skilled artisan would have to screen every member of the genus Rhodococcus and genus Cupriavidus for the ability to both produce amino acids from CO2 under chemoautotrophic conditions as well as not produce PHB.  This would require a large amount of experimentation on the part of the practitioner.
2) the amount, direction or guidance provided:
The Specification does not provide any direction or guidance, other than the screening for produced PHB, which would allow one of ordinary skill in the art to ascertain which species of Rhodococcus or Cupriavidus would have the claimed characteristics.
3)  the presence or absence of working examples:
The disclosure does not any examples of Rhodococcus or Cupriavidus which both produce amino acids from CO2 under chemoautotrophic conditions, as well as not produce PHB.
4) the nature of the invention:
The invention requires that every species of Rhodococcus and Cupriavidus be able to both produce amino acids from CO2 under chemoautotrophic conditions, as well as not produce PHB.
5) the state of the prior art:
A survey of the prior art did not uncover any species of Rhodococcus or Cupriavidus which were able to both produce amino acids from CO2 under chemoautotrophic conditions as well as not produce PHB.

6) the relative skill of those in the art:
Is deemed to be high, at least at the graduate level.
7) the predictability/unpredictability of the art:
The art only indicates the presence of two bacteria (Cupriavidus necator DSM 541 and C. necator/H. eutrophus H16) which have the claimed characteristics and which are a mutant strains.  Therefore, there seems to be unpredictability in the art as to naturally occurring species of bacteria (particularly Rhodococcus or Cupriavidus) capable of to both producing amino acids from CO2 under chemoautotrophic conditions as well as not producing PHB.
8) the breadth of the claims:
The claims requires that every naturally occurring and recombinant species of Rhodococcus and Cupriavidus be able to both produce amino acids from CO2 under chemoautotrophic conditions, as well as not produce PHB.  Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 65-80 are rejected as being dependent upon rejected Claim 64.




Claims 76 and 78 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   

Claims 76 and 78 require that the bacterial cell is an engineered cell that secretes at least 125 fold higher level of an amino acid than the corresponding wild type cell or is a mutant and/or engineered cell that secretes at least 2.5 fold higher level of an amino acid than the corresponding wild type cell.  

The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.




1) the quantity of experimentation necessary:
The skilled artisan would have to first engineer and then screen every member of the genus Cupriavidus and Rhodococcus for the ability to both produce amino acids from CO2 under chemoautotrophic conditions as well as not produce PHB, and produce the amino acids at at least 125x higher than the amino acid secretion of a wild type cell or identify any mutants of every member of the genus Cupriavidus and Rhodococcus for the ability to both produce amino acids from CO2 under chemoautotrophic conditions as well as not produce PHB, and produce the amino acids at at least 2.5x higher than the amino acid secretion of a wild type cell.  This would require a large amount of experimentation on the part of the practitioner.
2) the amount, direction or guidance provided:
The Specification does not provide any direction or guidance, of how those of ordinary skill in the art would either engineer any species of Cupriavidus or Rhodococcus or identify any mutants thereof which would have the claimed characteristics.  
3)  the presence or absence of working examples:
The disclosure provides only a single example of a mutant (Cupriavidus necator DSM 541).





4) the nature of the invention:
The invention requires that the practicing artisan first engineer and then screen every member of the genus Cupriavidus and Rhodococcus for the ability to both produce amino acids from CO2 under chemoautotrophic conditions as well as not produce PHB, and produce the amino acids at at least 125x higher than the amino acid secretion of a wild type cell or identify any mutants of every member of the genus Cupriavidus and Rhodococcus for the ability to both produce amino acids from CO2 under chemoautotrophic conditions as well as not produce PHB, and produce the amino acids at at least 2.5x higher than the amino acid secretion of a wild type cell
5) the state of the prior art:
A survey of the prior art did not uncover any engineered species of Cupriavidus or Rhodococcus with the claimed characteristics.  The disclosure provides only a single example of a mutant (Cupriavidus necator DSM 541) and Schlegel et al. (1971) teaches a mutant Hydrogenomonas eutropha H16 (Cupriavidus necator) species which does not produce PHB under chemoautotrophic conditions and appears to secrete amino acids.
6) the relative skill of those in the art:
Is deemed to be high, at least at the graduate level.
7) the predictability/unpredictability of the art:
The art only indicates the presence of two naturally occurring bacteria (Cupriavidus necator DSM 541 and C. necator/H. eutrophus H16) which have the claimed characteristics and which are mutant strains and no other engineered strains are described.  

Therefore, there is unpredictability in the art as to both naturally occurring and non-naturally occurring species of bacteria with the claimed characteristics.
8) the breadth of the claims:
The claims requires that every engineered and/or mutant species of Cupriavidus or Rhodococcus produce amino acids from CO2 under chemoautotrophic conditions as well as not produce PHB, and produce the amino acids at at least 125x higher than the amino acid secretion of a wild type cell or identify any mutants of every member of the genus Cupriavidus and Rhodococcus for the ability to both produce amino acids from CO2 under chemoautotrophic conditions as well as not produce PHB, and produce the amino acids at at least 2.5x higher than the amino acid secretion of a wild type cell. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
There is no requirement in Claim 64 that the culturing be performed under chemoautotrophic conditions.  Unless the culturing is performed under these conditions, it is possible for other species of Cupriavidus necator, such as the DSM 531 of the prior art, to still produce amino acids in the presence of CO2 and not necessarily produce PHB.  Claims 65-80 are rejected as being dependent upon rejected Claim 64.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 64, 65 and 74 are rejected under pre-AIA  35 U.S.C. § 103 as being unpatentable over Morinaga et al. (US 3,943,038), in view of Schlegel et al. (1971).

Morinaga et al. teaches a method for producing and harvesting amino acids, comprising:  culturing a microorganism, wherein the microorganism may be the wild-type, PHB producing Alcaligenes eutrophus ATCC 17697/Cupriavidus necator DSM 531, in an aqueous culture (growth) medium in the presence of carbon dioxide/CO2 wherein the bacteria chemoautotrophically converts CO2 to amino acids, and recovering the resulting secreted amino acids from the culture medium (Columns 5-6, Claim 1),
wherein the recovering may be by any known method, such as separating the secreted amino acids from the growth medium with ion exchange resin (Column 4, Lines 27-32), reading on Claim 64;
and wherein the amino acids include lysine, tyrosine and phenylalanine (Column, 6, Claim 5), reading on Claim 65.

The teachings of Morinaga et al. were discussed above.

Morinaga et al. did not teach a method wherein the bacterial cell of the genus Cupriavidus does not form PHB under chemoautotrophic conditions, as required by Claim 64.

Schlegel et al. teaches the production and selection of a mutant strain of Hydrogenomonas eutropha (Cupriavidus necator) H16, which does not produce PHB (a non-desired, non-proteinaceous storage material) and can grow under chemoautotrophic conditions (carbon dioxide as the only carbon source), and produces single-cell protein (Pg. 223, Abstract and Lines 1-15).





It would have been obvious to those of ordinary skill in the art at the time of the instant invention to modify the method of producing amino acids with a PHB producing Cupriavidus necator strain as taught by Morinaga et al. to modify the PHB producing Cupriavidus necator strain to produce and select for a non-PHB producing mutant Cupriavidus necator H16 strain as taught by Schlegel et al. because this is no more than the use of a known technique (generation and selection of C. necator mutants which do not produce PHB) to improve a similar method (production of amino acids by C. necator) in the same way (eliminate undesired PHB production).  Those of ordinary skill would have been motivated to make this substitution because the mutant strain of Schlegel et al. does not produce the non-desired non-proteinaceous storage material PHB.  There would have been a reasonable expectation of success in making this modification because both methods are drawn to the culture of the same bacterial species, C. necator.

Claims 66, 67, 69 and 76-80 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Morinaga et al. (US 3,943,038), in view of Schlegel et al. (1971), further in view of Lynch (US 2011/0124063 A1) and lyo et al. (US 8,008,047 B2).

The teachings of Morinaga et al. and Schlegel et al. were discussed above.

Neither reference taught a method wherein the bacteria is a recombinant which exhibits increased expression or activity relative to a wildtype cell of an enzyme involved in lysine biosynthesis or secretion, as required by Claims 66 and 67;
wherein the enzyme involved in lysine secretion is a lysine exporter, as required by Claim 69;
wherein the bacteria cell is a Cupriavidus necator which secretes at least 125x higher of lysine than the wildtype, as required by Claims 76 and 77;
and wherein the bacterial cell is an engineered cell that secretes at least 2.5x higher level of the aromatic amino acid(s) phenylalanine, tryptophan, tyrosine and/or histidine than a wildtype cell, as required by Claims 78-80.

lyo et al. teaches that L-amino acid productivity is improved by amplifying/modifying genes that encode a Na+/H+ antiporter or a gene that positively regulates Na+/H+ antiporter activity in an L-amino acid-producing bacterium.  

The reference further teaches that enhancing the Na+/H+ antiporter activity in a bacterium results in efficient production of an L-amino acid (Pg. 2, Lines 27-33) and wherein the phrase "modifying so that the Na+/H+ antiporter activity is enhanced" includes when the number of Na+/H+ antiporter molecules per cell increases and when the Na+/H+ antiporter activity per molecule is increased by not less than 3x as compared to a wild-type strain or an unmodified strain (Pg. 16, Column 2, Lines 38-45 and Pg. 17, Column 1, Lines 4-5), and wherein the L-amino acid may be L-lysine, L-histidine, L-phenylalanine, L-tyrosine or L-tryptophan (Pg. 4, Column 2, Lines 25-31).
Lynch teaches modified microorganisms with increased conversion of CO2 to a product (Abstract), including genetically modified microorganisms, e.g., recombinant microorganism, adapted to utilize one or more synthesis gas components in a microbial bio-production of one or more desired organic biomolecules of commercial interest (Pg. 1, Paragraph [0004]; wherein the recombinant microorganism may be selected from the species Cupriavidus necator (Pg. 11, Paragraph [0106]) and wherein the selected strain may be Cupriavidus necator DSM 541 (Pg. 18, Paragraphs [0160] and [0162]).

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the method of Morinaga et al. and Schlegel et al. for producing and harvesting amino acids from unmodified chemoautotrophic Cupriavidus necator H16 bacteria, by recombinantly or genetically engineering the bacteria as taught by lyo et al. to increase/enhance amino acid secretion activity as compared to a wild-type strain or an unmodified strain because this is no more than the application of a known technique (genetic engineering of bacterial cells) to a known method (bacterial production of amino acids) ready for improvement to yield predictable results (increased/enhanced amino acid secretion activity).  Those of ordinary skill in the art at the time of the instant invention would have been motivated to make this modification in order to achieve increased production of desired amino acids.  There would have been a reasonable expectation of success in making this modification because at least Morinaga et al. and Iyo et al. are drawn to the same field of endeavor, that is, bacterial production of amino acids. 
It would have been further obvious to one of ordinary skill in the art at the time of the instant invention to modify the method of Morinaga et al., Schlegel et al. and lyo et al. for producing and harvesting amino acids from recombinant or engineered chemoautotrophic C. necator bacteria with the selection of the particular strain Cupriavidus necator DSM 541 as the recombinant microorganism, as taught by Lynch because this is no more than the simple substitution of one known element (specific recombinant strain Cupriavidus necator DSM 541) for another (mutant strain Cupriavidus necator H16) to obtain predictable results (recombinant or engineered Cupriavidus necator DSM 541 with increased/enhanced amino acid secretion activity have as compared to a wildtype or an unmodified strain).  There would have been a reasonable expectation of success in making these modifications because Morinaga et al. and Schlegel et al. are drawn to the production of amino acids from wildtype or unmodified chemoautotrophic bacteria including a Cupriavidus necator strain, lyo et al, teaches that microorganisms may be genetically modified to have increased amino acid secretion activity and Lynch teaches that a specific chemoautotrophic Cupriavidus necator strain is suitable for genetic engineering to produce a desired organic compound.

With regard to Claims 76 and 78, that the bacterial cell secretes at least 125x higher of lysine than the wildtype, this is an inherent feature of the mutant Cupriavidus necator DSM 541, as evidenced by the Specification, Examples 1 and 2.1.

Claims 70 and 71 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Morinaga et al. (US 3,943,038), in view of Schlegel et al. (1971), Lynch (US 2011/0124063 Al) and lyo et al. (US 8,008,047 B2), and further in view of Zelder et al. (US 8,048,651 B2).

The teachings of Morinaga et al., Schlegel et al. Lynch and lyo et al. were discussed above.

None of the above references taught a method of producing amino acids wherein the bacterial cell exhibits decreased expression or activity relative to a wildtype cell of the citric acid cycle enzyme succinyl-CoA synthase, as required by Claims 70 and 71.

Zelder et al. teaches a method for producing an L-amino acid comprising:
a)    culturing a (recombinantly prepared to overexpress at least one bacterial gene or gene product as compared to the naturally occurring microorganism,
see Specification, Column 10, Lines 56-67 and Column 11, Lines 1-11) microorganism in which fructose-1,6-bisphosphatase is overexpressed for a sufficient time to produce at least 15 to 20 g/L of the L-amino acid;
b)    accumulating the L-amino acid in the medium or in the cells of the microorganism; and
c)    recovering the L-amino acid, thereby producing the L-amino acid;
comprising culturing a microorganism in which at least fructose-1,6-bisphosphatase expression is increased under conditions and for a sufficient time to produce at least 15 to 20 g/L of the L-amino acid and recovering the L-amino acid,
wherein the expression of one or more additional gene is attenuated, decreased or repressed and the one or more additional gene encodes a protein selected from the group consisting of a phosphoenolpyruvate carboxykinase, a malic enzyme, a glycogen synthase, a glucose-6-phosphate isomerase, an ATP dependent RNA helicase, an o-succinylbenzoic acid-CoA ligase, a citrate lyase beta chain, a transcriptional regulator, a pyruvate dehydrogenase, a resuscitation promoting factor protein precursor, and a Succinyl-CoA synthetase (Column 85, Claims 1-2 and Cols. 87-88, Claim 6),

It would have been obvious to one of ordinary skill in the art before the instant invention to combine the method of chemoautotrophlc production of amino acids using recombinant Cupriavidus necator DSM 541 bacteria as taught by Morinaga et al., Schlegel et al., lyo et al. and Lynch with the method of bacterial production of amino acids using recombinant bacteria as taught by Zelder et al. as this is no more than the combining of prior art elements (producing amino acids from bacteria) according to known methods (increasing and/or decreasing expression of certain genes in bacteria) to yield predictable results (increased/enhanced amino acid production).  



There would have been a reasonable expectation of success in making this combination because all of the cited methods are drawn to the same field of endeavor, that is, the bacterial production of amino acids and/or recombinant modification of bacteria to enhance/increase production of desired organic products.

Claims 68, 72 and 73 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Morinaga et al. (US 3,943,038), Schlegel et al., Lynch (US 2011/0124063 A1) and lyo et al. (US 8,008,047 B2), and further in view of Asakura et al. (US 8,293,505 B2).

The teachings of Morinaga et al., Schlegel et al., Lynch and lyo et al. were discussed above.

None of the above cited references taught a method wherein the enzyme involved in lysine synthesis is dihydropicolinate synthase, as required by Claim 68;
or a method of producing amino acids wherein the bacterial cell exhibits increased expression or activity relative to a wildtype cell of the enzyme chorismate synthase, as required by Claims 72 and 73.

Asakura et al. teaches a method for producing an L-amino acid, wherein the L-amino acid is selected from the group consisting of: L-lysine, L-arginine, L-histidine, L-isoleucine, L-valine, L-leucine, L-threonine, L-phenylalanine, L-tyrosine, L-tryptophan, L-cysteine, L-glutamic acid, and combinations thereof, which comprises:
A) culturing a recombinant microorganism (see Column 15, Lines 12-14} in a medium, and B) collecting the L-amino acid from the medium or the microorganism, wherein the microorganism is able to produce an L-amino acid, and wherein the microorganism has been modified to enhance orotate phosphoribosyltransferase activity (Column 39, Claim 1);
wherein examples of L-lysine-producing bacteria and parent strains which can be used to derive L-lysine-producing bacteria also include strains in which expression of one or more genes encoding an L-lysine biosynthetic enzyme are enhanced, examples of such genes include, but are not limited to, genes encoding dihydropicolinate synthase (dapA) (Column 6, Lines 60-65), and reading on Claim 68;
and wherein examples of parent strains which can be used to derive L-tyrosine-producing bacteria include strains with enhanced activity of an aromatic amino acid biosynthesis system enzyme such as deoxyarabinoheptulonate-phosphate synthase (aroG), 3-dehydroquinate synthase (aroB), shikimate dehydrogenase (aroE), shikimate kinase (aroL), 5-enolpyruvate shikimate 3-phosphate synthase (aroA), and chorismate synthase (aroC) (EP 763127 A).  It is also known that these genes are controlled by the tyrosine repressor (tyrR), and therefore, their activity may be enhanced by deleting the tyrR gene (European Patent No, 763127) (Column 11, Lines 9-19), and reading on Claims 72-73.



It would have been obvious to one of ordinary skill in the art before the instant invention to combine the method of chemoautotrophic production of amino acids using recombinant Cupriavidus necator DSM 541 bacteria as taught by Morinaga et al., Schlegel et al., Iyo et al. and Lynch with the method of bacterial production of amino acids using recombinant bacteria as taught by Asakura et al. as this is no more than the combining of prior art elements (methods of recombinantly producing amino acids) according to known methods (increasing and/or decreasing expression of certain genes in bacteria) to yield predictable results (desired amino acid production).  There would have been a reasonable expectation of success in making this combination because all of the cited methods are drawn to the same field of endeavor, that is, the bacterial production of amino acids and/or recombinant modification of bacteria to enhance/increase production of desired organic products.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/08/2022